                    Case 19-01298-MAM       Doc 470   Filed 10/21/20    Page 1 of 5




         ORDERED in the Southern District of Florida on October 20, 2020.




                                                      Mindy A. Mora, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION
                                      www.flsb.uscourts.gov

        In re:                                               Case No. 18-16248-BKC-MAM
        CHANCE & ANTHEM, LLC,                                Chapter 7
               Debtor.
        ____________________________________/
        ROBERT C. FURR not individually but                  ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
               Plaintiff,
        v.

        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES,
        et al.
                Defendants.
        ____________________________________/
        ROBERT C. FURR not individually but                  ADV. NO. 19-01301-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
               Case 19-01298-MAM           Doc 470      Filed 10/21/20     Page 2 of 5




        Plaintiff,
v.

ADVANCED AVIONICS, LLC

        Defendant.
                                                /

        ORDER SETTING EVIDENTIARY HEARING BY VIDEO CONFERENCE
                 AND ESTABLISHING RELATED DEADLINES

        THIS MATTER came before the Court on October 7, 2020 at 4:00 p.m. on the pre-trial

conference in the above captioned matters. The Court having reviewed the record and considered

the argument of counsel, is prepared to proceed with an evidentiary hearing. Accordingly, the

Court ORDERS as follows:

     1. HEARING; SERVICE. The Court will conduct an evidentiary hearing commencing on
        OCTOBER 28, 2020 at 10:00 a.m. Plaintiff shall serve a copy of this Order on all
        appropriate parties and file a certificate of service thereof as required by this Court’s local
        rules.

     2. VIDEO CONFERENCE PROCEDURES. The parties are DIRECTED to comply with
        the General Procedures for Hearings by Video Conference found on Judge Mora’s
        webpage at www.flsb.uscourts.gov . To the extent that the procedures on Judge Mora’s
        web page conflict with the instructions in this Order, this Order shall govern.

     3. REGISTRATION TO PARTICIPATE IN HEARING BY VIDEO CONFERENCE;
        LIMIT ON PARTICIPATION BY VIDEO. All parties wishing to participate in the
        hearing by video conference shall provide notice to Judge Mora’s Courtroom Deputy,
        Maria Romaguera, solely via email at Maria_Romaguera@flsb.uscourts.gov, no later
        than 4:00 p.m. four (4) business days before the hearing. The Court will provide to each
        approved party a password-protected link to the appropriate Zoom video conference.

     4. PUBLIC ACCESS. Any person wishing to listen to the hearing by telephone must contact
        Maria Romaguera, solely by email at Maria_Romaguera@flsb.uscourts.gov to obtain
        dial-in instructions by no later than 3:00 p.m. at least two (2) business days prior to the date
        of the hearing. The Court cannot process untimely requests.




                                                    2
             Case 19-01298-MAM            Doc 470     Filed 10/21/20      Page 3 of 5




    5. EXCHANGE OF EXHIBITS AND WITNESS LISTS1. In accordance with Local
       Rule 9070-1, a complete set of exhibits shall be exchanged with opposing counsel and
       filed with the Court according to the schedule and specifications set forth below. The
       number of days specified below is the minimum number of business days prior to the
       hearing by which the documents must be exchanged or submitted, as applicable. All
       submissions must occur by 4:00 p.m. on the specified date.

        Event                                           Number of Business Days Prior to
                                                        Hearing
        Exhibits exchanged and filed pursuant to        4
        Local Rule 9070-1
        Witness Lists                                   4
        Expert Reports                                  4
        Objections to Exhibits                          2
        Joint Stipulation of Facts                      2

                A. Exhibits:
       (1)      Parties must exchange set of pre-marked exhibits (including summaries) intended
                to be offered as evidence at the evidentiary hearing. All exhibits must include the
                party’s role in the matter or adversary proceeding (i.e., “plaintiff” or “movant”) and
                be sequentially numbered. When exhibits are exchanged electronically, Movant(s)
                and Respondent(s) shall also include a short descriptive name of each exhibit, e.g.,
                "mortgage", "note", or "letter dated xx/xx/xxxx" in the file name of each exhibit.

       (2)      Presentation and exchange of exhibits shall conform to Local Rule 9070-1. As
                noted in Local Rule 9070-1, counsel representing any party shall submit the exhibits
                and exhibit register via CM/ECF, while a party not represented by counsel shall
                email the documents to the Clerk of Court at ProSeExhibits@flsb.uscourts.gov,
                listing the appropriate case or adversary number and the date of the evidentiary
                hearing in the reference line of the email. The exhibits so filed shall constitute the
                official exhibits in this matter.

       (3)      With regard to any summary the party will offer in evidence at the hearing, the
                submitting party must provide a notice of the location(s) of the books, records, and
                the like, from which each summary has been made, and the reasonable times when
                they may be inspected and copied by adverse parties.

       (4)      Each party must prepare a separate exhibit register based upon the Local Form
                Exhibit Register (LF-49), a Word version of which is available on the Court’s
                website.

       B.       Witness Lists:


1
 The Exchange of Exhibits and Witness Lists is governed by the Court’s Order Setting Filing
and Disclosure Requirements for Pretrial and Trial [ECF No. 4] (the “Scheduling Order”), as
amended.

                                                  3
          Case 19-01298-MAM           Doc 470      Filed 10/21/20       Page 4 of 5




           Each party presenting witnesses must provide all other parties with a list showing
           the name and, if not previously provided, the address and telephone number of each
           witness that the party may call at the hearing other than solely for impeachment.

   C.      Objections to Exhibits:

           Any objection to the admissibility of any proposed exhibit, including any
           deposition transcript or recording (audio or video) or any summary must be
           submitted pursuant to the deadlines set forth above. The objection must (i) identify
           the exhibit, (ii) briefly state the grounds for the objection, and (iii) provide citations
           to case law and other authority in support of the objection. An objection not so
           made—except for one under Federal Rule of Evidence 402 or 403—is waived
           unless excused by the Court for good cause.

   D.      Expert Reports:

           If expert reports are to be used at the Hearing, the parties shall exchange such
           reports pursuant to the deadlines set forth above.

   E.      Joint Stipulation:

           The respective parties shall file a joint stipulation of uncontested facts on or before
           the deadline set forth above. Counsel for all parties shall sign the stipulation of
           uncontested facts. The failure of counsel to prepare and submit the joint stipulation
           may result in sanctions. THIS SUBPARAGRAPH SHALL NOT APPLY IF
           ONE OF THE RESPECTIVE PARTIES IS SELF-REPRESENTED AND IS
           UNWILLING OR UNABLE TO ENTER INTO THE JOINT STIPULATION.

6. FINAL ARGUMENT. At the conclusion of the hearing, in lieu of final argument, the
   Court may request that each party file a proposed order with findings of fact and
   conclusions of law.

7. SETTLEMENT. If the contested matter is settled, the parties shall submit to the Court a
   stipulation approved by all parties and a motion for approval of the same prior to the date
   of the hearing. If a stipulation and motion are not submitted to the Court, all parties shall
   be prepared to proceed with the hearing. If the contested matter is removed from the
   calendar based upon the announcement of a settlement, the contested matter will not be
   reset for hearing if the parties fail to consummate the settlement. In such event, the Court
   will consider only a motion to enforce the settlement, unless the sole reason the settlement
   is not consummated is that the Court did not approve the settlement, in which case the
   matter will be reset for hearing at a later date.

8. SANCTIONS. Failure to appear at the hearing or to comply with any provision of this
   order may result in appropriate sanctions, including the award of attorney’s fees, striking
   of papers, or the exclusion of exhibits or witnesses.




                                               4
             Case 19-01298-MAM          Doc 470      Filed 10/21/20     Page 5 of 5




   9. CONTINUANCES. Continuances of the hearing or any deadlines set forth in this order
      must be requested by written motion. Any request for continuance or amendment to this
      order shall set forth the status of discovery and shall state the reasons why the party or
      parties seek a continuance.
                                               ###

Submitted by:

Jesus M. Suarez, Esq.
Counsel for the Plaintiff
Genovese Joblove & Battista, P.A.
100 SE 2nd Street, Suite 4400
Miami, FL 33131
Tel: (305) 349-2300
Email: jsuarez@gjb-law.com

[Attorney Suarez shall immediately serve this Order upon all interested parties and file a
certificate of service with the Court that conforms with Local Rule 2002-1(F).]




                                                5
